DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        IN RE: THE NAME CHANGE OF SHEIKERA WILLIAMS

                              No. 4D21-1749

                             [March 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank D. Ledee, Judge; L.T. Case No. FMCE 21-
003371.

  Tasha M. Simmonds of Tasha Simmonds, P.A., Fort Lauderdale, for
appellant.

   No appellee.

KUNTZ, J.

   Sheikera Williams appeals the circuit court’s final judgment denying
her petition for change of name pursuant to section 68.07, Florida
Statutes (2020). We reverse.

   According to Williams, the court denied her petition after viewing her
criminal background, denying her the opportunity to testify. But there is
no transcript of the hearing, so our review is limited to errors on the face
of the final judgment. In re Zimmer, 207 So. 3d 1006, 1007 (Fla. 4th
DCA 2017) (citing Monacelli v. Gonzalez, 883 So. 2d 361, 362 (Fla. 4th
DCA 2004)).

   The requirements for a petition for a name change are found in
section 68.07. When a court denies a facially sufficient petition for name
change, the court must provide the factual basis for doing so. See In re
Zimmer, 207 So. 3d at 1007 (citing Barton v. Cir. Ct. of Nineteenth Jud.
Cir., 659 So. 2d 1262, 1263 (Fla. 4th DCA 1995)).

   Here, the petition facially satisfied the requirements of section 68.07.
But the circuit court denied the petition, stating only that the “Petition is
Denied.    Petitioner shall continue to be hereafter be known [as]”
Williams.

   The circuit court erred when it denied the petition without setting
forth a basis for doing so. See, e.g., In re Zimmer, 207 So. 3d at 1008;
Name Change of Wages v. State, 160 So. 3d 100, 102 (Fla. 4th DCA
2015) (“As the petition was facially sufficient, the trial court should not
have summarily denied it by concluding that [petitioner’s] purpose was
fraudulent.”).

   We reverse the circuit court’s order and remand for further
proceedings. If the circuit court denies the name change on remand, it
must set out a factual basis for doing so.

   Reversed and remanded for further proceedings.

CONNER, C.J., and FORST, J., concur.

                           *           *      *

   Not final until disposition of timely filed motion for rehearing.




                                    2